IN THE
                         TENTH COURT OF APPEALS

                               No. 10-14-00254-CR

EX PARTE JUSTIN SCOTT MEADS,
                                                         Appellant



                     From the County Court at Law No 1
                            Brazos County, Texas
                     Trial Court No. 14-00160-CRM-CCL1


                         MEMORANDUM OPINION


      Justin Scott Meads appeals the denial of his pretrial writ of habeas corpus.

“Where the premise of a habeas corpus application is destroyed by subsequent

developments, the legal issues raised thereunder are rendered moot.” Hubbard v. State,

841 S.W.2d 33, 33 (Tex. App.—Houston [14th Dist.] 1992, no pet.). On October 13, 2014,

the State moved the trial court to dismiss the underlying case because Meads continues

to be incompetent and because he has a “blue warrant for parole violations.” The trial

court dismissed the underlying case.

      In the Clerk of the Court’s October 22, 2014 letter, Meads was notified that the

Court would dismiss his appeal because it appears to be moot unless, within twenty-
one days after the date of the letter, Meads showed grounds for continuing the appeal.

In response, Meads has filed a “Withdrawal of Notice of Appeal” in which he states that

he “respectfully moves this Court to withdraw Defendant’s Notice of Appeal and to

dismiss the appeal, pursuant to Rule 42.2 of the Texas Rules of Appellate Procedure.”1

Rule 42.2(a) requires motions to dismiss in criminal cases to be signed by the appellant

and his or her attorney. TEX. R. APP. P. 42.2(a). Meads’s motion to dismiss has been

signed only by his attorney; therefore, we deny the motion. We nevertheless dismiss

this appeal because the legal issues were rendered moot when the trial court dismissed

the underlying case.



                                                       REX D. DAVIS
                                                       Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed November 20, 2014
Do not publish
[CR25]




1We have no authority under Rule 42.2 to “withdraw Defendant’s Notice of Appeal”; therefore, we will
construe Meads’s motion as a motion to voluntarily dismiss his appeal. See TEX. R. APP. P. 42.2.

Ex parte Meads                                                                                 Page 2